Exhibit 10.2

Dated as of January 15, 2008

Butler Service Group, Inc.

110 Summit Avenue

Montvale, NJ 07645

Attn: Mark Koscinski

Re:

Second Lien Credit Agreement, dated as of August 29, 2007 (including, all
annexes, exhibits and schedules thereto, and as amended, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”), by and among Butler Service Group, Inc. (the “Borrower”), the other
Credit Parties signatory thereto, Monroe Capital Management Advisors LLC, a
Delaware limited liability company, as a Lender and Agent for Lenders (the
“Agent”), and the other Lenders signatory thereto from time to time.

Ladies and Gentlemen:

Capitalized terms used in this letter (hereafter referred to as this
“Agreement”) and not otherwise defined or limited herein shall have the meanings
attributed to such terms in the Credit Agreement.

Events of Default (the “Specified Events of Default”) have occurred and are
continuing under Section 8.1(c) of the Credit Agreement arising out of the
Borrower’s failure to deliver to Agent and Lenders: (i) the annual Financial
Statements, certifications, statements, reports, letters and all other
documentation required to be delivered in respect of Fiscal Year ended December
31, 2006, on or prior to December 31, 2007, pursuant to Section 4.1(a) and
clause (q)(iii) of Annex E of the Credit Agreement; and (ii) the Officer’s
Certificate required by clause (d)(v) of Annex E of the Credit Agreement to be
delivered concurrently with the requisite deliverables set forth in
subsection (i) above.

The Borrower and Guarantors have each requested that the Agent on behalf of the
Lenders forbear from the exercise of the Agent’s and Lenders’ rights and
remedies available under the Credit Agreement as a result of the occurrence of
the Specified Events of Default. The Agent and Lenders are willing to grant such
forbearance upon the terms and subject to the conditions and limitations set
forth herein.

For the period beginning as of the date first above written (the “Commencement
Date”) and ending on the earlier to occur of (a) 5:00 p.m., New York time, on
February 1, 2008 and (b) termination of this forbearance as provided herein (the
“Forbearance Period”), the Agent and the Lenders, without waiving, curing or
ceasing the continuance of the Specified Events of Default, hereby agree to
forbear from the exercise of any of their rights and remedies available under
the Credit Agreement and the Loan Documents on account of the Specified Events
of Default. The

 

--------------------------------------------------------------------------------



As of January 15, 2008

Page 2 of 7

 

Agent’s and Lenders’ forbearance provided for herein shall be effective only
with respect to the Specified Events of Default and shall automatically
terminate and cease to be of force and effect, and the Agent and Lenders may
exercise all of their respective rights and remedies as may be available under
the Credit Agreement and under applicable law, upon or after the occurrence of
any other Default or Event of Default under the Credit Agreement or any Loan
Document (other than the Specified Events of Default) or a default under the
terms of this Agreement (individually a “Forbearance Default” and, collectively,
the “Forbearance Defaults”).

During the Forbearance Period, and provided that no Forbearance Default has
occurred and that the terms and conditions of this Agreement are satisfied, the
Lenders agree that they will not accelerate, nor direct the Agent to accelerate,
the indebtedness owed to the Lenders under the Credit Agreement or otherwise
exercise any of their rights and remedies, in each case, as a result of the
Specified Events of Default outlined herein; provided, however, the Agent and
the Lenders reserve all rights to charge the Default Rate of interest on all
outstanding Obligations in accordance with Section 1.5(d) of the Credit
Agreement from and after the date of the occurrence of the Specified Events of
Default.

This Agreement shall become effective as of the date first set forth above (the
“Effective Date”) upon Agent’s receipt of four (4) fully-executed copies of this
Agreement, duly executed and delivered by the Agent, Lenders, Borrower and
Guarantors.

In consideration of the limited agreement of the Agent and the Lenders to
forbear from the exercise of their rights and remedies as set forth above, each
Credit Party hereby represents and warrants to the Agent and the Lenders, as of
the date hereof, as follows:

The execution, delivery and performance of this Agreement by such Credit Party:
(a) is within its organizational power; (b) has been duly authorized by all
necessary or proper corporate and shareholder action; (c) does not contravene
any provision of such Credit Party’s charter or bylaws or equivalent
organizational documents; (d) does not violate any law or regulation, or any
order or decree of any court or Governmental Authority; (e) does not conflict
with or result in the breach or termination of, constitute a default under or
accelerate or permit the acceleration of any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which such Credit Party is a party or by which such Credit Party or any of its
property is bound; (f) does not result in the creation or imposition of any Lien
upon any of the property of such Credit Party other than those in favor of Agent
pursuant to the Loan Documents; and (g) does not require the consent or approval
of any Governmental Authority or any other Credit Party.

All Loan Documents, including without limitation, this Agreement, the Credit
Agreement and the Guaranties, constitute legal, valid and binding obligations of
each Credit Party party thereto enforceable against each such Credit Party in
accordance with the terms thereof. Each Credit Party hereby ratifies and
confirms each of the Loan Documents to which such Credit Party is party to and
the rights granted thereunder in favor of the Agent and the Lenders, including
its liability for the Obligations as defined therein.

 

--------------------------------------------------------------------------------



As of January 15, 2008

Page 3 of 7

 

The Credit Parties and the Lenders hereby agree that the decision by the Agent
and the Lenders to grant the forbearance as outlined herein is not and shall not
be deemed to constitute an undertaking by the Agent and the Lenders to forbear
or refrain from exercising any and all rights and remedies available to them
under the Credit Agreement and the other Loan Documents and under applicable law
upon the occurrence of any Forbearance Default. Additionally, notwithstanding
the agreement of the Agent and the Lenders to enter into this Agreement, the
Agent and the Lenders hereby advise the Credit Parties that, except to the
extent of the Agent and the Lenders’ forbearance expressly referenced herein
through the Forbearance Period specified in this Agreement, the Agent and
Lenders require strict compliance with all of the terms and conditions of the
Credit Agreement and the other Loan Documents; provided, however, that the Agent
or the Lenders shall not be required to issue any notices otherwise required by
the Credit Agreement with respect to the Specified Events of Default during the
term of this Agreement.

Each Credit Party further acknowledges and agrees that: (i) the Specified Events
of Default have occurred or will occur and continue, and shall not be deemed to
have been waived, cured or eliminated, in whole or in part, by this Agreement,
and the Agent and the Lenders expressly reserve rights with respect to the
Specified Events of Default, subject only to the terms in the Credit Agreement,
the other Loan Documents and this Agreement; and (ii) the parties have not
entered into a mutual disregard of the terms and provisions of the Credit
Agreement and the other Loan Documents, or engaged in any course of dealing in
variance with the terms and provisions of the Credit Agreement and the Loan
Documents, within the meaning of any applicable law of the State of New York, or
otherwise.

Each Credit Party expressly acknowledges and agrees that the Credit Agreement
and other Loan Documents are valid and enforceable by the Agent and the Lenders
and expressly reaffirms its obligations under the Credit Agreement and other
Loan Documents (including, the Guaranties). Each Credit Party agrees that it
shall not dispute the validity or enforceability of the Credit Agreement and
other Loan Documents (including the Guaranties) or any of its obligations
thereunder, or the validity, priority, enforceability or extent of the Agent on
behalf of the Lenders’ security interest in or lien against any item of
Collateral under the Credit Agreement and other Loan Documents.

As further consideration to induce the Agent and the Lenders to execute, deliver
and perform this Agreement, each Credit Party represents and warrants that there
are no claims, causes of action, suits, debts, obligations, liabilities,
defenses, counterclaims, demands of any kind, character or nature whatsoever,
fixed or contingent, which such Credit Party may have, or claim to have, against
the Lenders or the Agent in connection with the Credit Agreement and Loan
Documents, and such Credit Party hereby releases, acquits and forever discharges
the Agent and each Lender and its respective agents, employees, officers,
directors, servants, representatives, attorneys, affiliates, successors and
assigns (collectively, the “Released Parties”) from any and all liabilities,
claims, suits, debts, causes of action and the like of any kind, character or
nature whatsoever, known or unknown, fixed or contingent, in connection with the
Credit Agreement and Loan Documents, that the Credit Party may have, or claim to
have, against each of the such Released Parties from the beginning of time until
and through the dates of execution and delivery of this Agreement.

 

--------------------------------------------------------------------------------



As of January 15, 2008

Page 4 of 7

 

This Agreement, taken together with the Credit Agreement and all of the other
Loan Documents, embodies the entire agreement and understanding among the
parties hereto, and such Agreement may not be amended or modified and the
Forbearance Period extended unless agreed to in writing executed by all parties
signatory to this Agreement or as may otherwise be provided for under the terms
of the Credit Agreement and the other Loan Documents. This Agreement shall
constitute a Loan Document for all purposes under the Credit Agreement.

This Agreement, and any amendments, waivers, consents or supplements hereto may
be executed in multiple counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Delivery of an executed counterpart
of this Agreement by telefacsimile shall be equally as effective as delivery of
an original executed counterpart of the Agreement.

THIS AGREEMENT AND THE TRANSACTIONS EVIDENCED HEREBY SHALL BE GOVERNED BY AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Time is of the essence for performing all matters set forth in this Agreement.

[Remainder of Page Intentionally Blank]

 

--------------------------------------------------------------------------------



As of January 15, 2008

Page 5 of 7

 



 

 

 

 

 

 

 

 

 

AGENTS AND LENDERS:

 

MONROE CAPITAL MANAGEMENT
ADVISORS LLC, as Agent
and a Lender

 

 

 

 

 

 

 

 

By:

/s/ Mark Bohntinsky    

 

 

Duly Authorized Signatory

 

 

 

 

 

--------------------------------------------------------------------------------



As of January 15, 2008

Page 6 of 7

 



 

 

 

 

AS BORROWER:

 

 

 

BUTLER SERVICE GROUP, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Beth Butler

 

Name:    Beth Butler

 

Title:      Assistant Controller

 

 

 

--------------------------------------------------------------------------------



As of January 15, 2008

Page 7 of 7

 



 

 

 

 

AS GUARANTORS:

 

 

 

 

 

 

 

BUTLER INTERNATIONAL, INC.

 

BUTLER SERVICES INTERNATIONAL, INC.

 

BUTLER TELECOM, INC.

 

BLUESTORM, INC.

 

BUTLER SERVICES, INC.

 

BUTLER UTILITY SERVICE, INC.

 

 

 

 

 

 

 

By:

/s/ Beth Butler

 

Name:    Beth Butler

 

Title:      Assistant Controller

 

 

 

 